Citation Nr: 1701365	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-21 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for cancer of the colon and rectum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from December 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for cancer of the colon and rectum.  The Veteran's notice of disagreement was received later that same month and a Statement of the Case (SOC) was issued in July 2013.  A timely substantive appeal was submitted in September 2013.  

In January 2016, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

A review of the claims file shows that evidence has been received subsequent to the final consideration of the claim by the RO.  However, where the substantive appeal was filed on or after February 2, 2013, such evidence is subject to initial review by the Board unless a veteran or representative requests in writing that the agency of original jurisdiction (AOJ) initially review the evidence.  38 U.S.C.A. § 7105(e)(1) (West 2014).  Here, the substantive appeal was filed in September 2013 and the Veteran has not requested initial review of that evidence by the AOJ.  Therefore, this new evidence is subject to initial review by the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic records system.


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam and is presumed to have been exposed to herbicides including Agent Orange.
2.  The Veteran's cancer of the colon and rectum is not a disease subject to the presumptive provisions related to herbicide exposure under 38 C.F.R. 
§ 3.309(e) (2016). 

3.  The Veteran's cancer of the colon and rectum was not manifested in service or within one year following service, and is not otherwise shown to be related to service, to include herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for cancer of the colon and rectum have not been met.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Board finds that VA has satisfied its duty to notify in this case through a letter dated March 2010.  This letter advised the Veteran of the evidence needed to substantiate his claim of service connection for cancer of the colon and rectum.  The letter described the Veteran's and VA's responsibilities, to include what evidence should be provided by him and what evidence should be provided by VA.  It also advised on the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claim consists of the service treatment records, private treatment records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist the Veteran in obtaining the relevant records.

Further, an Independent Medical Examiner (IME) opinion was obtained to address the Veteran's claim that his cancer was related to herbicide exposure during service.  In rendering the medical opinion of record, the examiner addressed the essential contentions of the Veteran, was informed by a review of the claims file, and presented his opinion in the context of the pertinent clinical history.  Thus, the Board finds that the September 2016 IME medical opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

The Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claim.  A Board member has two duties at a hearing: (1) to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)); 38 C.F.R. § 3.103(c)(2) (2016).  Here, during the hearing, the Veteran's representative asked specific questions directed at identifying information required to substantiate the claim.  The VLJ sought to identify pertinent evidence not currently associated with the claims file, and the Veteran described the history of his treatment and conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  The Board finds that the VLJ complied with the aforementioned hearing duties and the Veteran is not shown to be prejudiced on this basis.

In summary, the evidence of record provides sufficient information to adequately evaluate the claim, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2016).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.  

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Turning to the evidence of record, the Veteran's military personnel file reflects service in Vietnam beginning in March 1969.  Thus, exposure to herbicides during the Veteran's service is presumed.  

However, cancer of the colon or rectum is not listed as a disability subject to presumptive service connection under 38 C.F.R. § 3.309(e).  Consequently, presumptive service connection is not warranted on the basis of herbicide exposure.

Notwithstanding the presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the Veteran's claim turns on whether his cancer is directly related to his military service. 

The Veteran was diagnosed with colorectal cancer in 2005; therefore, a current disability has been established.  With respect to an in-service incurrence, it is the Veteran's contention that his cancer is related to his service due to daily exposure to herbicides while in Vietnam.  As noted above, in-service herbicide exposure is presumed.  

An IME medical opinion was obtained in September 2016, following the Veteran's testimony before the Board that his doctor at the Mayo Clinic in Rochester, Minnesota, opined that it was possible that his cancer was related to herbicide exposure.  The IME examiner reviewed the claims file and noted the history of colorectal cancer as documented in the private treatment records.  He concluded that there is a much less than 50 percent probability that the Veteran's cancer is related to herbicide exposure.  The examiner stated there is "essentially no probability" of a causal relationship.  In support of this opinion, he explained that, colorectal cancer is the third most common form of cancer (excluding skin cancer), with risk factors including age, gender, race, weight, exercise, diet, and family history.  He stated that less than five percent of cases are believed to have a genetic or familial origin.  In regard to the Veteran's condition, the examiner explained that his gender and age were risk factors for colon cancer.  While acknowledging the lack of the Veteran's family history of cancer, the examiner noted that the majority (95 percent) of colorectal cancer cases occur sporadically.  

The examiner also noted that VA has not recognized colorectal cancer as a presumptive condition associated with exposure to herbicides given the lack of evidence of biologic plausibility of an association between the herbicides and tumors of the colon or rectum.  He opined that the Veteran's contention that Agent Orange exposure placed him at risk for colorectal cancer is not supported by any available scientific or epidemiologic data.  Furthermore, he noted that the latency between the in-service exposure in the late 1960s and the occurrence of the Veteran's cancer in 2005 made any causal relationship unlikely.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, supra; Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the IME opinion was provided by a medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  It was based on a review of the Veteran's records and accompanied by sufficient explanations.  Additionally, the examiner adequately addressed the elements related to direct service connection, including herbicide exposure.  Thus, the Board finds that the September 2016 IME medical opinion is dispositive of the nexus issue.

The Board acknowledges the Veteran's assertions that his cancer is related to his military service, to include herbicide exposure.  Although lay persons are competent to provide opinions on some medical issues, determining the etiology of a complex condition such as cancer falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his colorectal cancer is etiologically related to his military service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns little probative value to the Veteran's contentions that his cancer is related to his military service. 

In regards to continuity of symptoms or manifestation within a year of service, the Board finds that the Veteran's cancer is afforded such consideration, as it is among the enumerated conditions under 38 C.F.R. § 3.309(a) ("malignant tumor").  Neither the medical evidence of record shows nor does the Veteran contend that he was treated for cancer, or symptoms thereof, during service or diagnosed with cancer within one year following separation.  Rather, it was not until May 2005 that the Veteran was diagnosed with colon cancer.  Consequently, service connection cannot be granted based on presumptive service connection of a chronic disease or continuity of symptomatology.

In summary, while the Veteran's lay contentions as to the etiology of his cancer have been considered, the Board accords greater weight to the probative medical evidence of record.  Thus, in the absence of competent medical evidence of a link between the cancer and his military service, service connection for cancer of the colon and rectum is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert, supra; 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for cancer of the colon and rectum is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


